    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 1 of 18 PageID #:181



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

LAVERNE ROBINSON,                                )
                                                 )
                       Plaintiff,                )
                                                 )       No. 20 C 4670
              v.                                 )
                                                 )       Judge Rebecca R. Pallmeyer
AETNA LIFE INSURANCE CO., and                    )
MONDELEZ GLOBAL LLC                              )
                                                 )
                       Defendants.               )

                            MEMORANDUM OPINION AND ORDER

       Laverne Robinson seeks payment of long-term disability (“LTD”) benefits that she believes

are owed to her under the terms of an employee benefit plan. Robinson’s LTD plan is underwritten

and administered by Aetna Life Insurance Company (“Aetna”) for the benefit of employees of

Mondelez Global LLC (“Mondelez”).         Robinson brings this civil action against Aetna and

Mondelez, her former employer, under Section 502(a)(1)(B) of the Employee Retirement Income

Security Act, 29 U.S.C. § 1001 et seq. (“ERISA”). Defendants have moved to dismiss to the

Complaint under FED. R. CIV. P. 12(b)(6). Specifically, Defendants argue that under the terms of

the plan, Robinson has become ineligible for continued LTD benefits because she was not

awarded Social Security disability benefits within 24 months of her initial receipt of LTD benefits.

Defendants contend, as well, that the court should dismiss the suit as time-barred. For the

reasons set forth below, the motion is granted with respect to Defendant Mondelez, and otherwise

denied.

                                         BACKGROUND

       At this stage of the proceedings, the court accepts the factual allegations in the Complaint

as true. Beginning in 2005, Plaintiff worked for Mondelez as a full-time Machine Operator, a
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 2 of 18 PageID #:182



skilled and medium-exertion level occupation. (Compl. [1] ¶ 12.) 1 Robinson has a history of

various cardiac impairments that have required her to undergo multiple open-heart surgeries, a

mitral valve replacement, and implantation of a pacemaker. (Id. ¶ 13.) As a result of those

permanent and debilitating conditions, Plaintiff ceased working on April 29, 2016 and has not

returned to work in any capacity. (Id. ¶¶ 14, 47.) Mondelez terminated her employment effective

October 31, 2018. (Id. ¶ 14.) Beginning months earlier, and continuing for years, Robinson filed

claims for disability benefits and multiple appeals from denials of those claims, as described

below.

         As a benefit of her employment and union membership, Plaintiff was entitled to LTD

coverage under the Mondelez Global LLC Employee-Paid Group Benefits Plan (“Plan”). (See

Plan, Ex. B. to Compl. [1-2].) 2 The Plan is sponsored by Mondelez and underwritten and

administered by Aetna. (Compl. ¶ 10.) For six months after she ceased work, Robinson received

short-term disability (“STD”) benefits until on or around October 29, 2016. (Id. ¶ 15.) Following

her exhaustion of STD benefits, she received LTD benefits for 24 months, beginning on October

30, 2016 and continuing until October 30, 2018.         (Id. ¶¶ 16, 27–28.)    The Summary Plan

Description (“SPD”) refers to this combined 30-month period as “Own Occupation” disability,

meaning that an employee is “continuously unable to perform the Material and Substantial Duties”

of the occupation the employee had when she stopped working due to injury or sickness. (SPD,

Ex. A to Compl. [1-1] at 12; id. at 7 (defining “Own Occupation”).) 3 To qualify for “Any Occupation”


         1
             The record does not reveal the nature of Mondelez’s business, but the court
understands the company is a snack food manufacturer.               See generally MONDELEZ
INTERNATIONAL, https://www.mondelezinternational.com/ (last visited Sept. 13, 2021).
         2
               The court may consider exhibits attached to a complaint when deciding a motion
to dismiss under Rule 12(b)(6). See FED. R. CIV. P. 10(c); Bogie v. Rosenberg, 705 F.3d 603,
609 (7th Cir. 2013).
         3
               The parties refer to the SPD and the Plan itself somewhat interchangeably and
have not identified any inconsistencies between the two. Accordingly, the court will refer to both
documents as “the Plan.” Cf. Schwartz v. Prudential Ins. Co. of America, 450 F.3d 697, 699 (7th
Cir. 2006) (“When [ ] the plan and the summary plan description conflict, the former governs,

                                                 2
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 3 of 18 PageID #:183



disability and continue receiving LTD benefits, Robinson needed to satisfy several conditions set

forth in the Plan. The relevant provision states:

       After 30 Months of Disability
       “Any Occupation” Disability (applies after the end of the “Own Occupation”
       disability period)
       After you have been determined by the [Disability Claims Administrator (DCA),
       here Aetna] to have been disabled under the LTD Plan for 30 months, (the 6 month
       [STD] period followed by the initial 24 months of LTD) you will be considered
       disabled for LTD Plan purposes if, due to a physical impairment caused by an
       Injury or Sickness the DCA determines that:
           • You are continuously unable to engage in Any Occupation that provides
                you with a salary of at least 60% of your Pre-Disability Earnings, and exists
                within your geographic area
                AND
           • You are not Gainfully Employed, except for partial disability or rehabilitative
                employment for which you have Disability Earnings
                AND
           • You must be receiving Social Security Disability Income (SSDI) benefits by
                the end of the 24th month of LTD in order to be considered disabled beyond
                the first 24 months of LTD.

(SPD at 12 (emphasis added).) Although Robinson had applied for SSDI benefits in January

2017, she was not yet “receiving” those benefits by October 30, 2018 because her SSDI claim

was still pending. (Compl. ¶ 27.) Aetna terminated Plaintiff’s LTD benefits on October 30, 2018,

citing the Plan provision quoted above. (Id. ¶¶ 27–28.) Robinson nonetheless contends that the

fact that she was not receiving SSDI benefits by October 2018 should not bar her from recovering

plan benefits because, on March 27, 2020, the Social Security Administration (“SSA”) ultimately

did conclude that she was entitled to SSDI benefits. (Id. ¶ 44.) In that March 2020 award, the

SSA retroactively deemed her disabled effective April 30, 2016 and concluded that she was

entitled to SSDI benefits beginning October 1, 2016. (Id.)

       As noted, Plaintiff began the application process for SSDI benefits in January 2017, but it

took more than three years before the SSA found that she was entitled to benefits. (Id. ¶¶ 20,

44.) On October 28, 2016, when Plaintiff had almost exhausted her six months of STD benefits,


being more complete . . . unless the plan participant or beneficiary has reasonably relied on the
summary plan description to his detriment.”) (quoting Health Cost Controls of Illinois, Inc. v.
Washington, 187 F.3d 703, 711 (7th Cir.1999)).

                                                    3
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 4 of 18 PageID #:184



Aetna informed Plaintiff that Allsup, a third-party vendor that assists insureds in applying for SSDI

benefits, would review her SSDI claim and determine whether to represent her. (Id. ¶ 17.) On

November 3, 2016, Aetna learned that Allsup had declined to represent Robinson, but Aetna did

not inform her of Allsup’s decision. (Id. ¶ 18.) On January 9, 2017, Plaintiff called Aetna to ask

whether a vendor would contact her to assist with her SSDI claim. (Id. ¶ 19.) On January 11,

Aetna returned her call and provided her with Allsup’s phone number, but Aetna evidently did not

notify Plaintiff that Allsup had declined to represent her. (Id ¶ 20.) During the January 11 call,

Plaintiff informed Aetna that she had applied for SSDI benefits on her own on January 10. (Id.)

On August 22, 2017, Plaintiff informed Aetna that the SSA had denied her SSDI claim but that

she intended to continue pursuing it. (Id. ¶ 21.) On August 31, for reasons that are unclear from

the Complaint, Allsup determined that Robinson was a viable candidate for SSDI claim assistance

and commenced its representation of her claim on or around October 16, 2017. (Id. ¶¶ 22–23.)

Allsup filed a new SSDI application on Plaintiff’s behalf on October 30, 2017. (Id. ¶ 23.)

       The SSA issued an initial denial of Plaintiff’s SSDI claim (the one filed by Allsup) on

February 8, 2018. (Id. ¶ 24.) Allsup agreed to represent Plaintiff in her request for reconsideration

of that decision, but the effort was unsuccessful; on May 19, 2018, the SSA denied her request

for reconsideration. (Id. ¶ 25.) On May 30, Plaintiff requested a hearing before an administrative

law judge. 4 (Id. ¶ 26.) While Plaintiff’s SSDI claim was still pending, Aetna notified Robinson on

September 24, 2018 that it planned to terminate her benefits effective October 30, 2018, “based

exclusively on the Plan provision requiring that Plaintiff be receiving SSDI benefits within the first

24 months of her receipt of LTD benefits.” (Id. ¶ 27.) The Plan provides for two levels of appeal

with Aetna for exhaustion purposes before a participant may file a civil action under ERISA. (SPD

at 22–23.) Robinson timely submitted a first-level appeal of Aetna’s decision, but Aetna upheld



       4
                The Complaint does not make clear whether Allsup supported Plaintiff in making
this request for a hearing.


                                                  4
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 5 of 18 PageID #:185



its termination decision on April 10, 2019. (Compl. ¶¶ 28–29.) On April 11, Allsup informed Aetna

that Plaintiff’s SSDI hearing was scheduled for August 5, 2019. (Id. ¶ 30.) Plaintiff, through

counsel, requested that Aetna toll the deadline for her second-level LTD benefit appeal, which

was set to expire on June 9, 2019, until after the hearing. 5 (Id. ¶ 31.) Hartford Life and Accident

Insurance Company (“Hartford”), which had acquired Aetna and begun administering Plaintiff’s

LTD claim, denied that request. (Id. ¶ 32.) Plaintiff then timely submitted a second-level appeal,

and Plaintiff’s counsel requested that Hartford toll its review of her claim until October 31, 2019

so that the SSA would have more time to render a decision. (Id. ¶ 33.) Hartford denied this

second tolling request, as well, and upheld its prior termination of benefits decision on June 30,

2019. (Id. ¶ 34.) Once again, Hartford’s decision was based exclusively on the Plan provision

requiring that Robinson be receiving SSDI benefits by the end of her 24th month of LTD benefits.

       Hartford informed Plaintiff that she had a right to bring a civil action under ERISA, or that

she could file a “voluntary appeal” with Mondelez’s benefits department. (Id.) On September 19,

2019, Plaintiff submitted a voluntary appeal to the benefits department. (Id. ¶ 40.) The Complaint

does not specify what arguments Plaintiff made in this appeal.           On October 9, 2019, an

unidentified representative of Mondelez informed Plaintiff that Mondelez would not address her

appeal but suggested that she “appeal this decision with Hartford again, or possibly inquire about

a next-level appeals process with them.” (Id. ¶ 41.) Plaintiff’s counsel wrote to Hartford on

November 1, 2019, requesting that it consider her voluntary appeal in light of Mondelez’s refusal

to do so. (Id. ¶ 42.) Hartford responded on March 4, 2020 that it would take no further action on

Plaintiff’s claim, which Hartford stated was “being handled by Mondelez,” and that Plaintiff had

exhausted her administrative remedies. (Id. ¶ 43.) Then on March 27, 2020, the SSA informed

Robinson that she was entitled to SSDI benefits and retroactively deemed her disabled effective

April 30, 2016. (Id. ¶ 44.)


       5
               The Complaint does not state when Plaintiff retained counsel or whether counsel
ultimately represented her at the SSDI hearing.

                                                 5
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 6 of 18 PageID #:186



       Plaintiff filed this suit on August 7, 2020 under Section 502(a)(1)(B) of ERISA, codified at

29 U.S.C. § 1132(a)(1)(B). She contends that Defendants failed to meet their fiduciary obligations

under ERISA by engaging in a “meaningless appeals process” and refusing to toll her appeal until

the SSA reached a decision on her SSDI claim. (Id. ¶ 46.) Furthermore, she argues that the

SSA’s retroactive award of SSDI benefits effectively satisfies the Plan’s requirement that she “be

receiving” SSDI benefits by the end of her 24th month on LTD. (Id. ¶ 47.) Plaintiff requests all

past due LTD benefits to which she is entitled under the Plan, along with prejudgment interest.

(Compl. at 10.) She also seeks an order that Defendants maintain her benefits, so long as she

continues to meet the Plan’s terms and conditions, until her 65th birthday. (Id.)

       Defendants note that this is the second lawsuit Plaintiff has filed challenging the denial of

LTD benefits under the Plan. (Defs.’ Mem. in Support of Mot. to Dismiss (hereinafter “Defs.’

Mem.”) [16] at 3.) Robinson’s first suit was against Hartford, rather than Aetna, and she did not

name Mondelez as a Defendant. 6 On August 6, 2020, Plaintiff moved for voluntary dismissal of

that case under FED. R. CIV. P. 41(a)(1), and Judge Gettleman granted the motion, dismissing

that earlier case without prejudice. 7 Robinson filed this suit the next day. Because the dismissal

of her first suit was without prejudice, the court rejects Defendants’ suggestion that Plaintiff’s

decision to name Aetna and Mondelez as defendants in this suit was somehow nefarious. (See

Defs.’ Mem. at 4.) For simplicity, and because defense counsel does not challenge the propriety

of naming Aetna as a Defendant, 8 the remainder of this opinion will refer to Hartford as Aetna.



       6
                 See Compl., Robinson v. Hartford Life & Accident Ins. Co., No. 20-cv-2383 (N.D.
Ill. Apr. 17, 2020). The court may take judicial notice of public records, including court filings. See
Fed. R. Evid. 201(b).
       7
                See Notice of Voluntary Dismissal, Robinson v. Hartford Life & Accident Ins. Co.,
No. 20-cv-2383 (N.D. Ill. Aug. 6, 2020); Minute Entry, Robinson v. Hartford Life & Accident Ins.
Co., No. 20-cv-2383 (N.D. Ill. Aug. 6, 2020) (“[P]ursuant to Federal Rule of Civil Procedure
41(a)(1), this case is dismissed without prejudice.”).
       8
               Indeed, Defendants state: “All parties including Robinson agree that Aetna is a
proper party to her claim for benefits under 29 U.S.C. § 1132(a)(1)(B).” (Reply [24] at 15.)

                                                  6
     Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 7 of 18 PageID #:187



                                         LEGAL STANDARD

        To survive a motion to dismiss under FED. R. CIV. P. 12(b)(6), a complaint must contain

“enough factual matter (taken as true)” to suggest that a plaintiff is entitled to relief. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007). Courts generally “do not require heightened fact pleading

of specifics, but only enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

                                             DISCUSSION

        Defendants move to dismiss Plaintiff’s Complaint on three grounds. First, Defendants

argue that Plaintiff failed to satisfy the Plan’s “Any Occupation” definition of disability because she

was not receiving SSDI benefits by the end of her 24th month on LTD benefits.                   Second,

Defendants argue that her Complaint is time-barred because she did not file suit within one year

of the date of Aetna’s decision on her last appeal. Finally, Defendants contend that Mondelez is

not a proper defendant under 29 U.S.C. § 1132(a)(1)(B) because Mondelez is not responsible for

payment of LTD benefits.

I.      Merits

        Defendants contend that the plain language of the Plan defeats Plaintiff’s claim: she was

not yet “receiving” SSDI benefits by the end of her 24th month on LTD benefits. The Plan states:

“You must be receiving [SSDI] benefits by the end of your 24th month of LTD in order to be

considered disabled for LTD purposes beyond the first 24 months of LTD.” (SPD at 12.) This

requirement appears three additional times in the SPD. (Id. at 4, 10, 11.) Robinson received LTD

benefits for 24 months, from October 30, 2016 to October 30, 2018. (Compl. ¶¶ 10, 27.) Because

Robinson did not begin receiving SSDI until after March 27, 2020 (id. ¶ 44), Defendants argue

that she is no longer eligible for LTD benefits. Plaintiff responds that the Plan is silent as to

retroactive awards of SSDI benefits, and any ambiguity in the Plan should be construed against

                                                    7
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 8 of 18 PageID #:188



the insurer. (Opp’n [20] at 7–8 (citing Ruttenberg v. U.S. Life Ins. Co., 413 F.3d 652 (7th Cir.

2005).) According to Plaintiff, the SSA’s determination that she was eligible for SSDI beginning

October 1, 2016 satisfies the Plan’s requirements for continued receipt of LTD benefits.

   A. Retroactive Award Theory

       As a general matter, “the rule that contractual provisions ordinarily should be enforced as

written is especially appropriate when enforcing an ERISA welfare benefits plan.” M&G Polymers

USA, LLC v. Tackett, 574 U.S. 427, 435 (2015) (citation and alterations omitted). The terms of a

plan are “given [their] plain and ordinary meaning, and the plan must be read as a whole,

considering separate provisions in light of one another and in the context of the entire agreement.”

Est. of Jones v. Children's Hosp. & Health Sys. Inc. Pension Plan, 892 F.3d 919, 923 (7th Cir.

2018) (quoting Schultz v. Aviall, Inc. Long Term Disability Plan, 670 F.3d 834, 838 (7th Cir. 2012)).

District courts review a denial of benefits determination de novo “unless the plan grants to the

plan administrator the discretionary authority to construe policy terms.” Ruttenberg, 413 F.3d at

659 (citing Firestone Tire & Rubber Co. v. Bunch, 489 U.S. 101, 115 (1989)). If a plan grants

such discretion to its administrator, courts apply a deferential “arbitrary and capricious” standard,

meaning that “the reviewing court must ensure only that a plan administrator’s decision has

rational support in the record.”    Est. of Jones, 892 F.3d at 923 (citations omitted).         “The

requirement that [courts] give deference to the plan administrator’s interpretation is especially

applicable when plan language is ambiguous, for that is precisely when the administrator

exercises his grant of discretion.” Est. of Jones, 892 F.3d at 926 (quoting Hess v. Reg-Ellen

Mach. Tool. Corp., 423 F.3d 653, 662 (7th Cir. 2005)).

       The Plan’s definition of “Any Occupation” disability is not, at first glance, ambiguous. The

use of the present-tense phrase “must be receiving” suggests that a plan participant is not eligible

for LTD benefits unless the participant begins to receive SSDI within 24 months. (SPD at 12.)

The provision is silent as to the effect of retroactive SSDI awards on eligibility for LTD benefits,

however, and the Plan clearly grants the plan administrator the discretionary authority to construe

                                                 8
    Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 9 of 18 PageID #:189



policy terms. (See SPD at 24 (“The Plan Administrator has complete discretionary authority to

interpret and construe the terms of the Disability Plan . . . .”).) The Plan identifies “Mondelez

Global LLC Administrative Committee” as the Plan Administrator and Aetna as the Disability

Claims Administrator (“DCA”). (SPD at 25.) The Plan further grants the DCA “full discretionary

authority over benefit determinations.” (Id.) Thus, the court will apply an arbitrary and capricious

standard of review to Defendants’ denial of benefits determination.

       Plaintiff disputes the application of the arbitrary and capricious standard of review in this

case, pointing to an Illinois insurance regulation that prohibits health insurers from reserving

discretion to interpret the terms of policies offered or issued within Illinois. See 50 Ill. Admin. Code

§ 2001.3. The Seventh Circuit has held that § 2001.3 is not preempted by ERISA. Fontaine v.

Metro. Life Ins. Co., 800 F.3d 883, 886 (7th Cir. 2015). Defendants contest the relevance of this

provision, arguing that it applies only to insured plans, not employee-funded plans like Plaintiff’s.

(Reply [24] at 8–9.) In any event, Defendants assert, their motion “does not turn on the ERISA

standard of review.” (Id. at 8.) The court agrees with that assertion, but not with Defendants’

ultimate conclusion.

       Even under a deferential arbitrary and capricious standard of review, Defendants’

interpretation of the Plan’s eligibility requirements for LTD benefits was not reasonable. Their

reading would deny Plaintiff benefits to which she was otherwise entitled for a reason over which

she had no control: the fact that the SSA took more than 24 months to process her claim.

Defendants themselves concede that the SSA disability process “might take many years, as it did

in Robinson’s case.” (See Defs.’ Mem. at 11.) Consider two claimants, identical in every respect

and equally physically challenged. Both seek SSDI benefits. One receives them promptly and

the other, due to administrative delays at the SSA, does not. To deny the second claimant

disability benefits under an ERISA plan seems, in the court’s view, clearly arbitrary and capricious.

This is not a case where plan administrators, having concluded that a claimant is not disabled,

are asked to reconsider their finding because the Social Security Administration has ruled

                                                   9
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 10 of 18 PageID #:190



otherwise. At least as alleged in the complaint, Plaintiff does meet all of the requirements for

benefits, save one over which she has no control. Where, as in this case, a claimant is otherwise

eligible for benefits, but the Plan’s terms make receipt of SSDI benefits dispositive, plan

administrators may not turn a blind eye to a favorable award that comes after the Plan’s file is

closed.

          Defendants cite to an unreported, out-of-circuit case as an example of a court rejecting

Plaintiff’s theory that the SSA’s award of benefits should have retroactive effect on her claim for

disability benefits under an ERISA plan. See Northrup v. Penford Prods. Co., No. C05-0012-LRR,

2006 WL 753218 (N.D. Iowa, Mar. 23, 2006). This court reads that case differently. In Northrup,

an employee was terminated from his employment for falsifying records and lying to his

supervisors. Id. at *5. He later applied for Social Security disability benefits and, in awarding

those benefits, the SSA determined that he had become disabled, due to a variety of mental

health conditions, approximately one week before his termination. Id. Several years after his

termination, the now-former employee sought disability benefits from his former employer, which

informed him that he was not eligible because he had been terminated. Id. Aetna and Mondelez

are correct that the plan at issue in Northrup conditioned receipt of disability benefits upon receipt

of SSDI benefits, id. at *2, but the basis for the employer’s denial of benefits was that the plaintiff

was no longer an employee, not the plaintiff’s inability to obtain SSDI benefits within a pre-

determined period of time. Id. at * 16 (“Northrup simply is not entitled to benefits because he was

not an employee at the time he began receiving Social Security Disability payments.”) Northrup

is therefore distinguishable from this case; although Robinson ceased work in April 2016, she was

not terminated until October 2018, when the 30-month “Own Occupation” period expired. Had

the plaintiff in Northrup remained an employee but taken a leave of absence due to his disability,

as Robinson did, he likely would have been eligible for benefits because he satisfied the remaining

terms of the plan. Id. at *9.



                                                  10
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 11 of 18 PageID #:191



    B. Fiduciary Duty

          Defendants also ask the court to reject Plaintiff’s alternative theory of liability:   that

Defendants violated their fiduciary duties under ERISA by refusing to toll her internal appeals until

after her SSA hearing. (Opp’n at 9.) According to Robinson, “Defendants’ haphazard and self-

serving administration of [her] LTD benefit claim deprived her of the opportunity to resolve her

deficient administrative record,” by which she apparently means the SSA’s final decision in her

favor. (Opp’n at 10.) Defendants’ “repeated interference with and delay of” her SSDI application

“made it impossible” for her to obtain SSDI benefits within 24 months. (Id.) Defendants counter

that they are not responsible for the SSA’s protracted consideration of her claim, and tolling would

not have changed the fact that she was not receiving SSDI benefits by October 30, 2018. (Reply

at 10.)

          Plaintiff has suggested that Defendants are in fact responsible for the SSA delays, in that

Aetna and/or Allsup provided inadequate assistance her with SSDI application. She also argues

that Aetna should have tolled its review of her internal appeal until after an administrative law

judge had reviewed her claim. The court is not moved by the first argument; there is no obvious

basis for the conclusion that Robinson would have received a favorable disability determination

from the SSA within 24 months of being on LTD, had Allsup begun assisting her with her SSDI

claim sooner. Both SSDI applications—the one that Robinson filed on her own and the one that

Allsup filed on her behalf—were denied, suggesting that Allsup’s assistance or lack thereof was

irrelevant. The SSA ultimately concluded that she was eligible for SSDI in March 2020—two and

a half years after Allsup filed her application, and one and a half years after the Plan’s October

30, 2018 deadline for receiving SSDI benefits. 9



          9
                Moreover, although the parties did not brief this point, the Seventh Circuit has
observed that suits for interference with a person’s opportunity to become eligible for plan benefits
are properly brought under ERISA § 502(a)(3), not § 502(a)(1)(B). See Ponsetti v. GE Pension
Plan, 614 F.3d 684, 695–96 (7th Cir. 2010) (calling plaintiff’s attempt to sue ERISA plan for breach
of fiduciary duty under § 502(a)(1)(B) a “novel theory”).

                                                  11
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 12 of 18 PageID #:192



       Plaintiff’s second argument is that the Plan “explicitly permits” the indefinite tolling of an

appeals period when, as here, a plan participant is awaiting review of an adverse SSA decision.

(Opp’n at 11.)    The Plan language she cites, however, applies to situations in which the

administrator actively requests additional information from the claimant that is necessary to decide

an appeal. The Plan states: “If such an extension is necessary due to a failure of the Claimant to

submit the information necessary to decide the Claim, the period in which the Claims

Administrator is required to make a decision will be tolled from the date on which the Notification

is sent to the Claimant until the Claimant adequately responds to the request for additional

information.” (Plan at 27.) The text of this provision suggests that the Plan tolls deadlines for the

administrator, not the claimant, when the claimant fails to submit essential information. The Plan

does not explicitly impose a duty to toll deadlines for a claimant whenever an administrator is on

notice that a final decision from the SSA is pending.

       The absence of such an explicit duty does not, however, satisfy the court that a plan

administrator may never waive a deadline that a claimant is unable to meet. The caselaw

Defendants cite does not support such a harsh interpretation. In Fessenden v. Reliance Standard

Life Ins. Co., the Seventh Circuit enforced an administrative deadline that favored the plan

beneficiary, not the administrator.    See 927 F.3d 998, 1000 (7th Cir. 2019) (rejecting plan

administrator’s request that it be excused from missing deadline for deciding beneficiary’s long-

term disability benefits claim and denying administrator the benefit of deferential arbitrary and

capricious review). And in Edwards v. Brigg & Stratton Ret. Plan, the court merely concluded that

a beneficiary who failed to timely appeal a denial of benefits had not exhausted her administrative

remedies. 639 F.3d 355, 362 (7th Cir. 2011) (declining to extend the substantial compliance

doctrine to excuse claimant from ERISA’s exhaustion requirement).            These cases are not

inconsistent with the conclusion that a plan administrator may, in its discretion, waive a deadline

in favor of a claimant.



                                                 12
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 13 of 18 PageID #:193



       The parties disagree over the proper interpretation of Reich v. Ladish Co., where the

Seventh Circuit held that a former employee was entitled to disability benefits, even though his

claim for SSDI benefits was still pending at the time his employment terminated. 306 F.3d 519,

525 (7th Cir. 2002). The plan administrator in Reich argued that only current employees were

eligible for disability benefits, and the plaintiff was no longer an employee at the time of the

administrator’s benefits determination.      Id. at 521.     The Seventh Circuit rejected the

administrator’s interpretation as arbitrary and capricious because, elsewhere in the same plan,

current employment was not a prerequisite to receiving retirement benefits. Id. at 525. Moreover,

the plan unambiguously provided that the former employee was entitled to disability benefits

beginning on the date of the SSA’s disability determination. See id. (“The parties agree that the

appropriate date is April 2, 1998, and that Reich is not entitled to accrued benefits before that

date even though the SSA's decision was retroactive to August 22, 1994.”). The plan at issue in

Reich is distinguishable from Robinson’s, which does not contain these features. But the Plan

does make receipt of SSDI benefits a requirement for continued receipt of disability benefits. The

timing of such an award is beyond the claimant’s control. In these circumstances, it may well be

incumbent upon an administrator to await a final SSA determination. 10

                                               ***

       Plaintiff has argued that plan administrators have a fiduciary duty to toll deadlines

indefinitely pending a disability determination from the SSA. Whether or not that theory has merit,

the court concludes that Plaintiff has stated a claim for LTD benefits under the terms of the Plan

itself. Because the SSA concluded that she was entitled to SSDI benefits beginning October 1,


       10
                 Plaintiff also cites a number of cases that purportedly recognize an obligation on
the part of a plan administrator to seek out additional information—such as an SSA disability
determination—before making its own benefits determination. See Reipsa v. Metro. Life Ins. Co.,
No. 1 C 3407, 2002 U.S. Dist. LEXIS 13188, *17–18 (N.D. Ill. June 11, 2002); Montour v. Hartford
Life & Accident Ins. Co., 588 F.3d 623, 636 (9th Cir. 2009); Culver v. NXP USA Inc. Long Term
Disability Ins. Plan, 391 F. Supp. 3d 902, 907 (D. Ariz. 2019); Gaither v. Aetna Life Ins. Co., 394
F.3d 792, 807 (10th Cir. 2004). The court need not discuss these cases at length because it
concludes that Plaintiff has stated a claim for relief under the terms of the Plan itself.

                                                13
      Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 14 of 18 PageID #:194



2016, she effectively became eligible for continued receipt of LTD benefits within the Plan’s 24-

month window. Defendants’ contrary interpretation of the Plan is unreasonable, even under a

deferential arbitrary and capricious standard of review. Accordingly, the court denies Defendants’

motion to dismiss her claim on the merits.

II.      Time Bar

         As a second basis for dismissal, Defendants argue that Plaintiff’s suit is time-barred.

Courts generally uphold time limits in ERISA plans for filing legal actions as valid and enforceable.

Heimeshoff v. Hartford Life & Accident Ins. Co., 571 U.S. 99, 105–06 (2013) (“Absent a controlling

statute to the contrary, a participant and a plan may agree by contract to a particular limitations

period . . . as long as the period is reasonable.”). In Heimeshoff, the Supreme Court held that a

contractual limitations provision for seeking judicial review of an insurer’s denial of LTD benefits

was enforceable, even though the limitations period started running before the insurer could

complete its internal review of the claim. Id. at 109–10. The Court observed that “employers

have large leeway to design disability and other welfare plans as they see fit,” and that ERISA’s

“statutory language speaks of ‘enforc[ing]’ the ‘terms of the plan,’ not of changing them.” Id. at

108 (citations and quotations omitted, emphasis in original). Moreover, “even in the rare cases

where internal review prevents participants from bringing § 502(a)(1)(B) actions within the

contractual period, courts are well equipped to apply traditional doctrines that may nevertheless

allow participants to proceed,” such as waiver, estoppel, or equitable tolling. Id. at 114–15.

         Robinson’s LTD Plan requires participants to pursue two levels of appeal to exhaust their

administrative remedies. (SPD at 23.) According to the Plan’s terms, “[a]ny civil action must be

filed within one year after the date of the decision on the last level of appeal.” (Id.) The court

assumes that the Plan’s reference to “last level of appeal” is synonymous with “second-level

appeal,” and Plaintiff does not argue otherwise. Aetna notified Robinson of its decision regarding

her second-level appeal on June 30, 2019. (Compl. ¶ 34.) But Plaintiff did not file her Complaint

in this case until August 7, 2020, 38 days after June 30, 2020. In response to the contention that

                                                 14
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 15 of 18 PageID #:195



her claim is now barred, Plaintiff urges that the one-year time limit was tolled while she pursued

voluntary appeals, first with Mondelez and then with Aetna. (Opp’n at 6.)

       ERISA regulations provide that “any statute of limitations or other defense based on

timeliness is tolled during the time that any such voluntary appeal is pending.”         29 C.F.R.

§ 2560.503-1(c)(3)(ii). When Aetna denied Robinson’s second-level appeal on June 30, 2019, it

informed her that she could file a voluntary appeal with Mondelez’s benefits department. (Compl.

¶ 34.) Plaintiff did so on September 19, 2019. (Id. ¶ 40.) Mondelez responded on October 9 (20

days later), declining to address her appeal and suggesting that she “appeal this decision with

[Aetna] again, or possibly inquire about a next-level appeals process with them.” (Id. ¶ 41.)

Defendants argue that her voluntary appeal with Mondelez extended the deadline for filing suit by

20 days—until July 20, 2020 at the latest—so her suit was untimely filed on August 7. (Defs.’

Mem. at 13.) But the relevant ERISA regulation also suggests that the deadline for filing suit was

tolled while her voluntary appeal with Aetna was pending, between November 1, 2019 and March

4, 2020. (Compl. ¶¶ 41–42.) That would give her at least four additional months to file suit.

       Defendants argue that ERISA regulations permit tolling while a voluntary appeal is

pending only “[t]o the extent that a plan offers voluntary levels of appeal.” 29 C.F.R. §§ 2560.503-

1(c)(3). As explained above, the Plan grants authority to Aetna to decide initial LTD claims and

two levels of administrative appeal. Defendants are correct that the Plan does not explicitly

contemplate a third level of appeal with Aetna. (See SPD at 22–23.) Assuming the truth of the

facts alleged in the Complaint, however, the court concludes that Plaintiffs’ requests for

reconsideration, first with Mondelez and then with Aetna, were voluntary appeals offered by the

Plan because both Defendants informed her that she could file an additional voluntary appeal.

(See Compl. ¶ 34 (Aetna informed Robinson that she could file a voluntary appeal with

Mondelez’s benefits department), ¶ 41 (Mondelez suggested that Robinson “appeal this decision

with [Aetna] again, or possibly inquire about a next-level appeals process with them”).)

Defendants have not explained why the Plan contemplates voluntary appeals only with Mondelez,

                                                15
       Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 16 of 18 PageID #:196



but not with Aetna. Accordingly, the court concludes that the limitations period was tolled for at

least 4.5 months during the pendency of those appeals, rendering Plaintiff’s suit timely.

III.      Whether Mondelez is a Proper Defendant

          Alternatively, Defendants argue that Mondelez is not a proper defendant in a suit for

benefits under 29 U.S.C. § 1132(a)(1)(B). According to Defendants, only the entity responsible

for making payment (here, Aetna) is a proper defendant. 11 (Defs.’ Mem. at 14.) The Plan names

Aetna as the Disability Claims Administrator and vests it with discretionary authority to determine

LTD benefit eligibility. (See SPD at 6, 24–25.) The Plan itself is funded solely by employee

contributions, which are held in trust by the Mondelez Global LLC Group Benefits Trust-II, with

JPMorgan Chase Bank as plan trustee. (Id. at 25.) Plaintiff counters that the Plan designates

Mondelez as the “Plan Administrator,” and plan administrators are subject to ERISA suits. (Opp’n

at 13–14 (citing Mein v. Carus Corp., 241 F.3d 581 (7th Cir. 2001)).) 12 Plaintiff further argues that

“under Mein, Mondelez is a proper defendant under ERISA because it is the plan administrator,

its benefits Plan is closely intertwined with the SPD, and the SPD lists Mondelez’s address for

service of legal process.” (Opp’n at 14 (citing Mein, 241 F.3d at 585).)

          ERISA defines an “administrator” as “(i) the person specifically so designated by the terms

of the instrument under which the plan is operated; [or] (ii) if an administrator is not so designated,

the plan sponsor; . . . .” 29 U.S.C. § 1002(16)(A). ERISA further defines “plan sponsor” as “the

employer in the case of an employee benefit plan established or maintained by a single employer.”


          11
                 Defendants appear to be relying on 29 U.S.C. § 1132(d)(2), which provides: “Any
money judgment under this subchapter against an employee benefit plan shall be enforceable
only against the plan as an entity and shall not be enforceable against any other person unless
liability against such person is established in his individual capacity under this subchapter.”
          12
               Defendants respond that the Plan identifies “Mondelez Global LLC Administrative
Committee,” not Mondelez, as the “Plan Administrator.” (SPD at 25; Reply at 14.) But the mailing
address provided for the “Administrative Committee” is the same as the address provided for
Mondelez itself—the only difference being that the Administrative Committee’s address includes
“c/o Benefits Department.” (SPD at 25.) In any event, the court fails to see how this technicality
alone means that Mondelez is not designated as the plan administrator.


                                                  16
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 17 of 18 PageID #:197



29 U.S.C. § 1002(16)(B)(i). “As to the proper defendant against whom to make an ERISA claim,

it may ordinarily be true that, especially in a suit for benefits, a plaintiff should name the plan as a

defendant,” rather than the employer or plan administrator. Mein, 241 F.3d at 584; see also

Feinberg v. RM Acquisition, LLC, 629 F.3d 671, 673 (7th Cir.2011) (“The proper defendant in a

suit for benefits under an ERISA plan is . . . normally the plan itself.”). Yet the Seventh Circuit

has allowed cases to proceed with an employer named as a defendant where the employer and

the plan are “closely intertwined.” Mein, 241 F.3d at 584–85 (collecting cases). Plaintiff is

therefore correct that employers who act as plan administrators may be subject to ERISA suits.

That said, Mondelez is not analogous to the employer in Mein. There, the Seventh Circuit held

that an employer was subject to suit where “the exact relationship between [the employer] and

the plan is not clearly set out in the plan documents.” Id. at 585. The plan at issue in Mein was

an employer-funded 401(k) plan, and there was no insurance company acting as administrator of

the plan. Id. at 583–84. Here, by contrast, the Plan is funded by employee contributions held in

trust, and the terms state that all benefits “shall be paid or provided for solely by the Trust.” (Plan

at 11.) Confusingly, Robinson’s Plan designates two administrators: Aetna as the Disability

Claims Administrator, and Mondelez as the Plan Administrator. (See SPD at 25.) But the Plan

elsewhere declares that “[t]he Plan Administrator [Mondelez] has delegated full fiduciary authority

involving the determination of disability or Benefits under the Disability Plan to Aetna.” (SPD at

6.) Reading the Plan as a whole, Mondelez is not the sort of “plan administrator” subject to suit

under Mein.

       Plaintiff notes that the Plan also designates Mondelez as “Plan Sponsor,” suggesting that

Mondelez may be subject to suit on that basis. (SPD at 25.) But ERISA defines an administrator

as a plan sponsor only if the plan does not designate an administrator in the plan itself. See 29

U.S.C. § 1002(16)(A)(ii). Plaintiff’s reliance on Friedman v. Pension Specialists, Ltd., No. 11-cv-

5057, 2012 WL 983784 (N.D. Ill. Mar. 19, 2012), is not to the contrary. In Friedman, the court

held that a plan sponsor could be sued “because it acted as the Plan administrator and controlled

                                                  17
   Case: 1:20-cv-04670 Document #: 29 Filed: 09/15/21 Page 18 of 18 PageID #:198



benefit distribution payments.” Id. at *3. As discussed above, however, Mondelez does not

control benefit distribution payments, and Aetna, not Mondelez, makes benefit eligibility

determinations. Moreover, the plaintiff in Friedman brought suit for breach of fiduciary duty,

among other state law theories. Id. at *2–3 (construing claims as seeking relief under 29 U.S.C.

§§ 1109, 1132(a)(2)).      Robinson, meanwhile, has styled her Complaint as one under

§ 1132(a)(1)(B) for payment of benefits. (See Compl. ¶¶ 1, 6, 47.) Thus, of the two named

defendants, only Aetna is a proper defendant to this suit. See Larson v. United Healthcare Ins.

Co., 723 F.3d 905, 913–16 (7th Cir. 2013) (holding that an insurer may be a proper defendant in

a suit for benefits due under § 1132(a)(1)(B)).

       Because Mondelez is not responsible for paying claims or making benefits determinations

under the Plan, it is not subject to suit under Section 502(a)(1)(B). The court therefore dismisses

Mondelez as a defendant. 13

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss [15] is granted in part and

denied in part. Mondelez is dismissed as a Defendant in this case, and Aetna is directed to file

an Answer to the Complaint on or before October 8, 2021.



                                               ENTER:



Dated: September 15, 2021                      _________________________________________
                                               REBECCA R. PALLMEYER
                                               United States District Judge




       13
                The dismissal of Mondelez as a Defendant does not affect the court’s time-bar
analysis. As explained in Part II, the deadline to file suit was tolled during the pendency of
Plaintiff’s voluntary appeals. Even if Plaintiff’s voluntary appeal with Mondelez is no longer
considered, she still gained four additional months to file suit while her voluntary appeal with Aetna
was pending. Because she filed suit on August 7, 2020, less than four months after the June 30,
2020 deadline, her suit remains timely.

                                                  18
